                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO

STEVEN SANCHEZ,

                 Plaintiff,

v.                                                             No. CV 18-586 CG

NANCY A. BERRYHILL,
Acting Commissioner of the
Social Security Administration,

                 Defendant.

              ORDER AWARDING ATTORNEY FEES PURSUANT TO
            THE EQUAL ACCESS TO JUSTICE ACT, 28 U.S.C. § 2412(d)

       THIS MATTER is before the Court on Plaintiff’s Unopposed Motion for Attorney

Fees Under the Equal Access to Justice Act, (Doc. 33), filed June 14, 2019, in which the

parties agree to an award of $5,400 in attorney fees.

       IT IS THEREFORE ORDERED that Plaintiff be awarded $5,400 in attorney fees

pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d). See Astrue v. Ratliff,

560 U.S. 586, 591-93 (2010) (providing EAJA fees are paid to the prevailing party, not

the attorney).

       IT IS FURTHER ORDERED that if Plaintiff’s counsel receives attorney fees

under both the EAJA and 42 U.S.C. § 406(b), Section 206(b) of the Social Security Act,

Plaintiff’s counsel shall refund the smaller award to Plaintiff pursuant to Weakley v.

Bowen, 803 F.2d 575, 580 (10th Cir. 1986).

       IT IS SO ORDERED.



                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
